DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2021 has been entered.
Response to Amendments
	This office action responds to the amendments filed on February 8, 2021 for application 15/545,285.  Claims 1-2, 4-6, 8-12, 14-15, and 21 were amended, and claims 3, 7, 16, and 20 were cancelled.  Claims 1-2, 4-6, 8-12, 14-15, 17-19, and 21 remain pending in the application.
Response to Arguments
	The Applicant’s arguments filed on February 8, 2021 have been fully considered, and the Examiner responds as provided below.
Regarding the Applicant’s response at page 10 of the Remarks that concerns the objection of claims 1 and 14, the amendments to the claims cure the deficiencies and the corresponding objections are withdrawn.

Allowable Subject Matter
Claims 1-2, 4-6, 8-12, 14-15, 17-19, and 21 are allowed.
The following is the Examiner’s statement of reasons for allowance.  The closest prior art is 1) “Henson” (US 2005/0123172), 2) “Kotecha” (US 2014/0113556), 
3) “Haimo” (US 8,538,374), 4) “Asonami” (US 7,261,691), 5) “Gabay” (US 2006/0028488), 6) “Sakoda” (US 2016/0364615), 7) “Yamada” (US 2009/0010570), and 8) “Willner” (US 2003/0023451).  1) Henson discloses a system for authenticating a terminal and displaying at the terminal an image that is allowed based upon the level of access granted to the terminal.  2) Kotecha discloses a system that discloses a setup and registration procedure to establish a permission level of a user device.  3) Haimo discloses an emergency communication system that allows for the transmission of an image of an emergency situation to others in the area of the situation.  4) Asonami discloses an emergency communication system that transmits an emergency message that includes an ID of a patient to emergency response personnel.  5) Gabay discloses a system for masking the content of video, audio, or screen streams.  6) Sakoda discloses a camera system that masks captured images and then provides masked or raw images based upon the privacy level of the requesting user device. 7) Yamada discloses image processing system that can reverse image processing and provide 8) Willner discloses a system where different interactions between a user and a service provider are associated with different privacy levels. 
What is missing from the prior art is a method and device with the following characteristics.  The method and device includes a first terminal comprising a transceiver, a sensor unit, and a processor.  The processor is configured to receive, via the transceiver, a message from a second terminal that is requesting an image, wherein the message includes a first privacy level related to processing of the image.  After the message is received from the second terminal, the second terminal is authenticated and the first privacy level included in the message is verified as corresponding to a privacy level associated with the second terminal.  After the second terminal is authenticated, a first image based on the message is processed according to the verified first privacy level, and the processed first image is then transmitted via the transceiver to the second terminal.  A level-up request message is received via the transceiver from the second terminal, wherein the level-up request message includes information related to a second privacy level allowing access to an image similar to a raw image before being processed rather than the first image processed based on the first privacy level.  A second image is processed based on the second privacy level, and if the verification of the information related to the second privacy level is successful, the second image is transmitted via the transceiver to the second terminal.7DOCKET No. SAMS11-59691 APPLICATION NO. 15/545,285 PATENTIf an emergency situation notification message is received by the transceiver from the second terminal, wherein the notification message includes an indicator that indicates an occurrence of an emergency situation, the second terminal is verified by the processor of the first 
Accordingly, the prior art of record, when taken individually or in combination, fails to teach or suggest the subject matter recited in claims 1 and 14.  Therefore, claims 1 and 14 are deemed allowable over the prior art of record.  The dependent claims that further limit claims 1 and 14 are allowable by virtue of their dependency.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D'ARCY WINSTON STRAUB whose telephone number is (303)297-4405.  The examiner can normally be reached on Monday-Friday 8:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASHOKKUMAR B PATEL can be reached on (571)272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D'Arcy Winston Straub/Examiner, Art Unit 2491                                                                                                                                                                                                        

/ALEXANDER LAGOR/Primary Examiner, Art Unit 2491